DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huadong (CN201092885) in view of Ferguson (US20160108805), Turner (US20020121818) and Gleave (US20180123349), and Juergens (US2086036). 
Regarding claim 6, Huadong teaches an air exhausting mechanism (annotated Fig. 1, hereinafter Fig. A), comprising a cooler (Fig. A), an air discharge hood (Fig. A & radiator page 2) and a fan (Fig. A & fan page 2), wherein the cooler and the air discharge hood are respectively provided on two sides of a rear canopy panel of the apparatus, the cooler being mounted on a bottom plate (Fig. A) of the apparatus and located on an inner side of the rear canopy panel, the air discharge hood being fixedly mounted on an outer side of the rear canopy panel; the cooler being provided with an air inlet and an air outlet (see inlet and outlet thereof; Fig. A), an air exhausting groove (Fig. A) being formed in the rear canopy panel, the fan being provided at the air inlet of the cooler, the position of the air exhausting groove being opposite to the air outlet; the air discharge hood covering the air exhausting opening, and a bottom of the air discharge hood being open (downward opening – page 2 & Fig. A), wherein the air exhausting mechanism is configured to change an air exhausting direction to a downward air exhausting via the air exhausting hood (see direction of air through hood, Fig. A), wherein the fan (see fan, Fig. A) accelerates a discharge of a hot air.

    PNG
    media_image1.png
    614
    888
    media_image1.png
    Greyscale

Fig. A - Annotated Fig. 1 of Huadong
Huadong does not appear to teach the air exhausting mechanism is for a mobile illuminating light tower.
Fergeson teaches such an engine and generator (10/20; Fig. 1) and associated cooling and exhaust mechanisms (see radiator and fan 40/42; Fig. 3) are well known to be applied to mobile illuminating light towers, which require a source of power and temperature control thereof (¶[0008]), and provide a light source to remote use where there is no alternative electrical power supply available (¶[0025]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huadong to include such an apparatus to a mobile light tower, in order to provide a light source to remote use where there is no alternative electrical power supply available (¶[0025]).
Huadong does not teach the exhaust opening (annotated Figure above) comprises multiple air exhausting grooves that are arranged in an upward and downward direction, in an inclined upward direction.
Turner teaches multiple air exhausting grooves that are arranged in an upward and downward direction, in an inclined upward direction (louvers 161a).  Gleave teaches such louvers prevent precipitate from entering the enclosure, as well as preventing personnel from touching potentially hot and hazardous components (¶[0029]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huadong to include the grooves of Turner, in order to prevent precipitate from entering the enclosure, as well as preventing personnel from touching potentially hot and hazardous components (¶[0029]) as taught by Gleave.
Huadong does not teach the cooler is fixed to the bottom plate by a mounting bracket, although it is suggested (see Fig. A).
Juergens teaches the cooler (radiator assembly B; Fig. 3) fixed to the bottom plate (platform  - Page 2, lines 50-60) by a mounting bracket (subframe member 1; Fig. 1-3), in order to suitably secure the cooler to the base (Page 2, lines 55-60 & Page 6, lines 20-30).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huadong to include the bracket of Juergens, in order to suitably secure the cooler to the base (Page 2, lines 55-60 & Page 6, lines 20-30).  
Huadong does not teach wherein the rear canopy panel and the front canopy panel are affixed to a crosspiece.
Regarding claims 11-12, Huadong teaches the limitations of claim 6, and Huadong further comprising a second air exhausting opening (annotated Figure above) in a front canopy panel, and Huadong does not teach wherein the opening is a groove, and a structure of the air exhausting groove is the same as a structure of the second air exhausting groove.  
Turner teaches multiple second air exhausting grooves that are arranged in an upward and downward direction (louvers 44a) and a structure of the air exhausting groove is the same as a structure of the second air exhausting groove.  Gleave teaches such louvers prevent precipitate from entering the enclosure, as well as preventing personnel from touching potentially hot and hazardous components (¶[0029]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huadong to include the grooves of Turner, in order to prevent precipitate from entering the enclosure, as well as preventing personnel from touching potentially hot and hazardous components (¶[0029]) as taught by Gleave.
Claims 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huadong (CN201092885) in view of Ferguson (US20160108805), Turner (US20020121818) and Gleave (US20180123349), Juergens (US2086036), and in further view of Glav (US20140054105).
Regarding claims 8-9 and 13, Huadong teaches the limitations of claim 6, and Huadong does not teach a silencing layer is laid on an inner wall of the air discharge hood;  wherein the silencing layer is composed of silencing cotton, wherein the silencing layer is configured to reduce noise.
Glav teaches a silencing layer is laid on an inner wall of the air discharge hood;  wherein the silencing layer is composed of silencing cotton (29 Fig. 2 & ¶[0020]) wherein the silencing layer is configured to reduce noise (¶[0020]), in order to dampen the sound generated by the engine (¶[0020]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huadong to include the cotton silencing layer of Glav, in order to dampen the sound generated by the engine (¶[0020]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huadong (CN201092885) in view of Ferguson (US20160108805), Turner (US20020121818) and Gleave (US20180123349), Juergens (US2086036), and in further view of Sykora (US3791482). 
Regarding claim 10, Huadong teaches the limitations of claim 6, and Huadong does not teach an elastic spacer is disposed between the air discharge hood and the rear canopy panel.
Sykora teaches an elastic spacer is disposed between the air discharge hood and the rear canopy panel (opening/sealing gasket/exhaust duct - Col. 7, lines 35-45), in order to reduce noise leakage and reduce the transmission of engine vibration (Col. 7, lines 35-45). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huadong to include the elastic spacer of Sykora, in order to reduce noise leakage and reduce the transmission of engine vibration (Col. 7, lines 35-45).
Response to Arguments
Applicant's arguments filed 4/08/2022 have been fully considered but they are not persuasive. 
Applicant argues that Huadong teaches a cooler located on one side of an exhaust baffle, and does not teach a cooler located on one side of a rear canopy panel with multiple grooves. 
First, Huadong is not relied upon to teach the multiple grooves.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Turner and Gleaves are relied upon for this feature.
Second, Applicant’s arguments are not commensurate in scope with the claims, which in no way preclude a baffle as taught by Huadong, or the cooler being positioned adjacent a baffle.  Applicant is reminded “comprising” is open ended and does not exclude additional unrecited elements (see MPEP 2111.03).  Finally, the claim recites “wherein the cooler and the air discharge hood are respectively provided on two sides of a rear canopy panel.”  It is unreasonable to suggest that an intervening baffle would preclude Huadong from teaching the hood and cooler from being on opposite sides of the panel, as is clearly shown in the annotated Figure. 
Applicant argues since the baffle 51 of Huadong is in addition to the panel, it has the same effect as a panel with grooves, and thus one would not include multiple grooves to the panel.  As evidence, Applicant provides the definition of baffle “a device…to regulate flow or passage.”
Applicant’s arguments are not substantiated by any evidence to support this position.  There is no evidence that one having ordinary skill in the art would assume the baffle 51 would “prevent precipitate from entering the enclosure as well as preventing personnel from touching potentially hot and hazardous components.” Rather, the baffle appears to merely function to regulate airflow through the cooler, so that it does not bypass the cooler.  Huadong makes no mention of the effect of the baffle 51 being the same as a panel with grooves, as suggested by Applicant.
Regarding Turner and Gleaves, Applicant argues features which are not relied upon, and such arguments not persuasive for reasons already discussed (see above). Applicant further argues Huadong already teaches keeping out precipitation and preventing persons from touching the hot and hazardous diesel engine in the casing, and thus one having ordinary skill in the art would not be motivated to modify Huadong.
Again, Examiner notes Applicant has not provided evidence this is the case.  Huadong makes no mention of keeping out precipitation or preventing persons from touching hot and hazardous components (the hot radiator is completely exposed), and thus it stands that one having ordinary skill in the art would be motivated to provide the multiple grooves to the panel of Huadong for the purpose of keeping out precipitation and preventing personnel from touching hot, hazardous components, such as a hot, exposed radiator, as taught by Turner and Gleaves.  
In response to applicant's argument that Applicant is solving a different problem (remarks page 9), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Sykora, Applicant argues Huadong already teaches baffled or tortuous air passage, and thus does not require a separate noise reducing air duct as taught by Sykora.
Examiner contends Huadong does not discredit, disparage, or otherwise discredit additional noise reducing, and thus one having ordinary skill in the art would be motivated to provide additional noise reduction, as taught by Sykora.  
It is noted the previous new matter issues have been obviated by the present amendments.
For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763